Citation Nr: 0923194	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
October 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in May 2006 and August 
2008 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above, which, in pertinent part, denied 
entitlement to service connection for tinnitus and 
entitlement to TDIU, respectively.  

In May 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification if further action is required on 
the part of the Veteran.  


FINDINGS OF FACT

1.  All efforts to obtain the Veteran's service medical 
records have been exhausted and the records are not 
available.  

2.  The Veteran was exposed to significant military noise 
exposure during active military service.  

3.  The competent and probative evidence of record is at 
least in equipoise as to the question of whether the 
Veteran's tinnitus is related to his active military service.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the 
evidence demonstrates that tinnitus was incurred as a result 
of active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

In this case, the Board is granting in full the benefit 
sought with respect to the issue being finally adjudicated in 
the instant decision.  Accordingly, to the extent that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. § 3.307, 
3.309(a) (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Veteran is seeking entitlement to service connection for 
tinnitus, which he claims resulted from his exposure to noise 
while in service, and specifically as a result of acoustic 
trauma from combat action in Korea.  

At the outset, the Board again notes the Veteran's service 
treatment records are presumed to have been destroyed in a 
fire.  Therefore, VA is unable to review these records and 
any possible references for complaints or treatment for 
tinnitus during service.  Nevertheless, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA examination in January 2008 
where he reported his history of military noise exposure, 
including exposure to a 155 millimeter cannon, Howitzer guns, 
mortars, and other weapons fire.  The Veteran also reported 
that he noticed the onset of tinnitus about three to four 
years before the examination.  After examining the Veteran 
and noting the lack of service treatment records in the 
claims file, the VA examiner diagnosed him with bilateral 
tinnitus, among other disabilities, including bilateral 
sensorineural hearing loss.  The examiner opined that it 
seems less likely than not that the Veteran's tinnitus began 
as a result of military noise exposure, given that he was 
separated from service in 1954 and he reports the onset of 
tinnitus only three to four years prior.  

As to the Veteran's hearing loss, which was also for 
consideration at that examination, the January 2008 VA 
examiner opined that it seemed at least as likely as not that 
his bilateral hearing loss began as a result of his military 
noise exposure, given the Veteran's military noise exposure 
and his report of onset of hearing loss therein.  As a 
result, entitlement to service connection for bilateral 
hearing loss was granted, effective November 2005.  

At his May 2009 hearing before the undersigned, the Veteran 
testified that he first noticed ringing in his ears during 
the 1960s.  He was unable to provide an exact year of onset, 
but he testified that he has suffered from ringing in his 
ears for several decades.  He also testified that he did not 
file a claim for service connection until many years later 
primarily because he could not locate his service treatment 
records.  

After carefully reviewing the evidence of record, the Board 
finds the evidence supports the grant of service connection 
for tinnitus.  In this context, the Board notes that, while 
the Veteran's service treatment records are not of record, 
his military noise exposure has been conceded.  Given the 
grant of service connection for bilateral hearing loss, it 
has also been conceded that the Veteran's military noise 
exposure resulted in a significant bilateral hearing 
impairment.  Nevertheless, the January 2008 VA examiner 
opined that it is less likely than not that the Veteran's 
tinnitus is related to his military noise exposure, due to 
the Veteran's report of onset only three to four years prior.  
The Board notes, however, that the Veteran testified at the 
May 2009 hearing that he first noticed ringing in his ears 
during the 1960s.  

Although there is conflicting evidence of record as to the 
onset of the Veteran's tinnitus disability, the Board finds 
his May 2009 hearing testimony to be credible.  The Veteran 
was unable to provide an exact date or year of onset but he 
testified that he has suffered from tinnitus for several 
decades.  The Board notes that errors of memory can occur 
after several decades have elapsed and that all the evidence 
that supports or opposes the Veteran's assertion must be 
weighed.  In this case, given the Veteran's significant 
military noise exposure, the Board finds that his report of 
onset of the tinnitus disability in the 1960s, shortly after 
military service, is deemed credible.  In this regard, the 
Board notes that tinnitus, or ringing in the ears, is the 
type of disability that is observable by a layperson.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
such, the Veteran's report of suffering from tinnitus shortly 
after military service is considered competent and credible 
lay evidence.  See 38 C.F.R. § 3.159(a)(2).  

While no medical professional has attributed the Veteran's 
tinnitus to his military service, to include any noise 
exposure therein, the Board finds that the Veteran has 
provided sufficient lay evidence of continuity of 
symptomatology since the onset of his tinnitus disability, as 
he testified to suffering from tinnitus for several decades. 

Therefore, because the Veteran was exposed to significant 
noise exposure during service and he has provided competent, 
credible evidence of tinnitus shortly after service and 
thereafter, the Board finds the evidence raises a reasonable 
doubt as to whether the Veteran's tinnitus is related to his 
military service.  Because such doubt is resolved in favor of 
the Veteran, the appeal is allowed.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Veteran has asserted that he is entitled to a total 
disability rating because his service-connected bilateral 
hearing impairment prevents him from securing or maintaining 
gainful employment.  See VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability, filed with the RO in April 2008.  The 
Veteran concedes that he does not meet the threshold 
schedular criteria for entitlement to TDIU, but he argues 
that his service-connected hearing impairment causes him to 
be unable to obtain and maintain employment.  

The evidence shows the Veteran worked in the stockroom of a 
company named Kolpack from 1993 to 1998.  At the May 2009 
hearing, the Veteran testified that, although his hearing was 
not bad when he was working, he was beginning to have 
difficulty hearing at work and his hearing has worsened 
since.  He also testified that he has no training for work 
outside of manual labor and he believes his hearing would be 
a safety hazard in the workplace, as he would have difficulty 
hearing directions and background noises interfere with his 
hearing acuity.  In this regard, the medical evidence shows 
the Veteran has mild to severe sensorineural hearing loss, 
with poor speech recognition.  There is, however, no medical 
opinion of record that addresses whether the Veteran's 
service-connected bilateral hearing loss disability renders 
him unemployable.  

Therefore, the Board finds a remand is necessary in order to 
obtain a medical opinion as to whether the Veteran is 
unemployable and, if so, whether his unemployability is due 
solely to his service-connected disabilities, particularly 
his service-connected bilateral hearing loss disability.  

The Board notes the RO attempted to request employment 
records from the Veteran's former employer in June 2008; 
however, a representative from Kolpack responded that 
information is not available as there was no record of 
employment for the Veteran.  On remand, the Veteran will be 
requested to submit any additional evidence as to his 
employment history.  



Accordingly, the issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he provide any additional evidence he has 
in support of his claim for TDIU, 
including the name and contact 
information for any former employer(s).

2.  Conduct any additional evidentiary 
development deemed appropriate, including 
obtaining any employment records, or any 
other pertinent evidence, identified by 
the Veteran.

3.  Arrange for a VA examiner to review 
the claims file and offer an opinion as 
to whether it is at least as likely as 
not that he is unable to obtain or 
maintain substantially gainful employment 
due to his service-connected 
disabilities.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
If the examination cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.  The claims folder must be 
reviewed in conjunction with this 
request.

4.  After all development has been 
conducted, readjudicate the claim for a 
total rating based upon individual 
unemployability due to service-connected 
disability and refer the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b), for extraschedular 
consideration as deemed appropriate.  

5.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  


The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no actions unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


